Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coustaud et al. (U.S. PGPUB 20200105070) in view of Erhard et al. (U.S. PGPUB 20130205247).
With respect to claim 1, Coustaud et al. disclose a method for creating multi-axis three-dimensional models from two-dimensional images, the method comprising:
creating a three-dimensional model from a series of two-dimensional images (paragraph 72, At block 1402, a first medical data set is retrieved from a first imaging scanner/imaging device. For example, a CT data set is retrieved from a CT scanner. At block 1404, a second medical data set is retrieved from a second imaging scanner/imaging device, paragraph 73, At block 1406, a 3D representation is generated based on imported voxels from the first and/or second medical data sets. For example, the 3D representation can be a mesh representation of the first and/or second medical data sets (e.g., vessels, bones, heart, etc.));
displaying the three-dimensional model to a user in a virtual reality space (paragraph 19, Certain examples include a set of goggles and/or other virtual reality display device that displays, in a virtual reality (VR) environment, medical images. The images can include 2D images, such as an X-ray or CT scan, that can now be rotated and magnified in the VR environment. In addition, 3D images can be displayed freely in the VR environment providing the user with an immersive view into the medical scan, paragraph 74, a 3D volume and a 2D image slice can be spatially registered in the virtual environment 200. A reformatted volume and a mesh can be registered in the virtual environment 200); and
generating a multi-axis translation plane within the virtual reality space (paragraph 68, A 2D image cut or slice can be selected and/or otherwise extracted from the 3D image to form the composite image), the multi-axis translation plane moveable in any direction by the user in virtual reality to intersect with the three-dimensional model, the multi-axis translation plane settable in a desired position by the user (paragraph 47, FIGS. 8-10 illustrate various manipulations of image slices within and outside of a 3D image volume shown in the virtual environment 200, paragraph 69, using the virtual hand 220, the user can move the image content closer, farther, angled, rotated, pull a 2D slice out of a 3D volume, put a 2D slice in a 3D volume, apply a tool and/or other menu 230 option to the image content, position a medical implant and/or instrument with respect to an anatomy in the image content, switch to a different slice view, etc., in the virtual environment 200). However, Coustaud et al. do not expressly disclose rendering an image set comprising two-dimensional images substantially parallel to the desired position of the multi-axis translation plane; and outputting the rendered image set.
Erhard et al., who also deal with medical imaging, disclose a method for rendering an image set comprising two-dimensional images substantially parallel to the desired position of the multi-axis translation plane; and outputting the rendered image set (paragraph 66, the system 100 may be arranged for allowing a user to navigate through a three-dimensional image, with the currently displayed image being a cross-section of the three-dimensional image along a particular plane, and the sequence 200 being implicitly formed by cross-sections of the three-dimensional image that are parallel to the particular plane. During operation, the particular plane may be rotated by the user. Hence, after rotation, the sequence of medical images 200 may be a new sequence of medical images implicitly formed by the new cross-sections that are parallel to the rotated plane). The particular rotated plane corresponds to the multi-axis translation plane and the sequence of medical images corresponds to the two-dimensional images substantially parallel to the desired position of the rotated plane, after rotation.
Coustaud et al. and Erhard et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of rendering an image set comprising two-dimensional images substantially parallel to the desired position of the multi-axis translation plane; and outputting the rendered image set, as taught by Erhard et al., to the Coustaud et al. system, because this allows the user to relatively quickly browse through a relatively large amount of visual information from the sequence of medical images (paragraph 8 of Erhard et al.).
	With respect to claim 2, Coustaud et al. as modified by Erhard et al. disclose the method of claim 1, wherein the step of creating a three-dimensional model from a series of two-dimensional images comprises:
At block 1402, a first medical data set is retrieved from a first imaging scanner/imaging device. For example, a CT data set is retrieved from a CT scanner. At block 1404, a second medical data set is retrieved from a second imaging scanner/imaging device);
reading a pixel location of each pixel in each image; and spawning meshes representing individual pixels to generate a three-dimensional model from the two-dimensional images (Coustaud et al.: paragraph 73, At block 1406, a 3D representation is generated based on imported voxels from the first and/or second medical data sets. For example, the 3D representation can be a mesh representation of the first and/or second medical data sets (e.g., vessels, bones, heart, etc.)). 

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coustaud et al. (U.S. PGPUB 20200105070) in view of Erhard et al. (U.S. PGPUB 20130205247), Sugaya et al. (U.S. PGPUB 20100077358), and further in view of Pohl et al. (U.S. PGPUB 20180368783).
	With respect to claim 3, Coustaud et al. as modified by Erhard et al. disclose the method of claim 1. However, Coustaud et al. as modified by Erhard et al. do not expressly disclose the step of rendering an image set comprising two-dimensional images substantially parallel to the desired position of the multi-axis translation plane further comprises generating a preview display after the user sets the desired position for the multi-axis translation plane, the preview display comprising the multi-axis 
	Sugaya et al., who also deal with medical imaging, disclose the step of rendering an image set comprising two-dimensional images substantially parallel to the desired position of the multi-axis translation plane further comprises generating a preview display after the user sets the desired position for the multi-axis translation plane, the preview display comprising the multi-axis translation plane and a plurality of slices of preview planes (paragraph 50, These issues are addressed by creating an image stack, which is smaller in size than the original stack but is good enough to support image processing, paragraph 53, IMGEM's 3D view manipulation allows users to rotate the 3D image stack in the preview mode, which is a low resolution image 3D image of the original image data).
	Coustaud et al., Erhard et al., and Sugaya et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the step of rendering an image set comprising two-dimensional images substantially parallel to the desired position of the multi-axis translation plane further comprises generating a preview display after the user sets the desired position for the multi-axis translation plane, the preview display comprising the multi-axis translation plane and a plurality of slices of preview planes, as suggested by Sugaya et al., to the Coustaud et al. as modified by Erhard et al. system, because this would overcome the problem when the user may not be patient enough to download 
	Pohl et al., who also deal with medical imaging, disclose a method wherein the slice planes spaced equidistantly from one another at a distance set by the user (paragraph 3, A large number of control parameters is generally defined in a so-called scan protocol, which is created in advance and can be retrieved from a memory for a specific scan, and if necessary modified in situ by the operator, who can specify additional control parameters, such as a specific inter -slice distance of a stack of slices that are to be scanned, a slice thickness, etc.).
	Coustaud et al., Erhard et al., Sugaya et al., and Pohl et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the slice planes are spaced equidistantly from one another at a distance set by the user to set the multi-axis translation plane and the preview planes spaced equidistantly from one another in the Coustaud et al. as modified by Erhard et al. and Sugaya et al. system, because this would allow a user to manually adjust the visualized portion of the outputted object.
With respect to claim 6, Coustaud et al. as modified by Erhard et al., Sugaya et al., and Pohl et al. disclose the method of claim 3, wherein the step of rendering an image set comprising two-dimensional images substantially parallel to the desired position of the multi-axis translation plane further comprises realigning, by the user, of the multi-axis translation plane after viewing the preview display and before the two-Once the user gets the plane of interest in the 3D preview mode, the user can obtain a higher resolution 2D image from the 3D by performing a virtual slicing and then do the image processing). Once the user gets the plane of interest in the preview mode corresponds to the time when the user has finished realigning the multi-axis translation plane in the desired position.

Claims 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coustaud et al. (U.S. PGPUB 20200105070) in view of Erhard et al. (U.S. PGPUB 20130205247), Sugaya et al. (U.S. PGPUB 20100077358), Pohl et al. (U.S. PGPUB 20180368783), and further in view of Brummer (U.S. Patent No. 6,898,302).
	With respect to claim 4, Coustaud et al. as modified by Erhard et al., Sugaya et al., and Pohl et al. disclose the method of claim 3. However, Coustaud et al. as modified by Erhard et al., Sugaya et al., and Pohl et al. do not expressly disclose the step of rendering an image set comprising two-dimensional images substantially parallel to the desired position of multi-axis translation plane further comprises capturing a two-dimensional image, by a virtual camera, of each of the multi-axis translation plane and the preview planes. 
	Brummer, who also deals with medical imaging, discloses a method wherein the step of rendering an image set comprising two-dimensional images substantially parallel to the desired position of multi-axis translation plane further comprises capturing a two-dimensional image, by a virtual camera, of each of the multi-axis translation plane and the preview planes (column 10, lines 32-37, The computer graphics implemented by the 3-D graphics engine 270 can be generated by procedures for rendering 3-D scenes into 2-D projections on a computer display device, simulating a view through a virtual camera that is located in the 3-D scene and described by its own geometry parameters, column 15, lines 51-65, FIG. 5 shows an accordion mode for simultaneous viewing of multiple slices from a single multi-slice stack, according to one aspect of the present invention. The short-axis stack renderings shown in the figure model the slice thickness of acquisition, where (a) shows the geometrically correct aspect ratio obscuring much of the relevant slice regions).
	Coustaud et al., Erhard et al., Sugaya et al., Pohl et al., and Brummer are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the step of rendering an image set comprising two-dimensional images substantially parallel to the desired position of multi-axis translation plane further comprises capturing a two-dimensional image, by a virtual camera, of each of the multi-axis translation plane and the preview planes, as taught by Brummer, to the Coustaud et al. as modified by Erhard et al., Sugaya et al., and Pohl et al. system, because this would allow a number of images to be viewed on a single screen while also offering a realistic dynamic 3-D anatomical perspective and showing the interrelationships between neighboring slices in natural fashion (column 16, lines 37-40 of Brummer).
	With respect to claim 5, Coustaud et al. as modified by Erhard et al., Sugaya et al., Pohl et al., and Brummer disclose the method of claim 4, wherein the virtual camera captures the two dimensional images of the multi-axis translation plane and the preview The camera geometry 435 of a virtual camera defining the projection the rendered 3-D aspect view is modified by a geometric transformation 440 reflecting user (operator) interaction 445 with the 3-D view by an input device, such as a mouse, keyboard or the like).
	With respect to claim 8, Coustaud et al. as modified by Erhard et al., Sugaya et al., Pohl et al., and Brummer disclose the method of claim 4, wherein the step of rendering an image set comprising two-dimensional images substantially parallel to the desired position of multi-axis translation plane further comprises rendering each two-dimensional image captured by the virtual camera to a PNG file (Sugaya et al.: paragraph 42, small low-resolution data set (or preview image) to manipulate image data in the system's preview mode, and then transfer the final results in JPEG or PNG). It would have been obvious to capture each image to a PNG file because the most promising "loss-free" format is PNG (paragraph 32 of Sugaya et al.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coustaud et al. (U.S. PGPUB 20200105070) in view of Erhard et al. (U.S. PGPUB 20130205247), Sugaya et al. (U.S. PGPUB 20100077358), Pohl et al. (U.S. PGPUB 20180368783), and further in view of Yoon et al. (U.S. PGPUB 20170322635).
	With respect to claim 7, Coustaud et al. as modified by Erhard et al., Sugaya et al., and Pohl et al. disclose the method of claim 3. However, Coustaud et al. as modified by Erhard et al., Sugaya et al., and Pohl et al. do not expressly disclose the plurality of slices of preview planes comprises a number of planes set by the user. 
In operation S830, the image display apparatus 100 may sense an input (e.g., a user input) for adjusting the number of preview images, when the preview images have been displayed).
Coustaud et al., Erhard et al., Sugaya et al., Pohl et al., and Yoon et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the plurality preview images comprises a number of images set by the user, as taught by Yoon et al., to the Coustaud et al. as modified by Erhard et al., Sugaya et al., and Pohl et al. system such that the plurality of slices of preview planes comprises a number of planes set by the user, because in response to receiving an input, an image of a preset region may be displayed, a preview image may be displayed, or the number of preview images may be adjusted, and thus the user may easily control the 360-degree image (paragraph 132 of Yoon et al.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coustaud et al. (U.S. PGPUB 20200105070) in view of Erhard et al. (U.S. PGPUB 20130205247), Sugaya et al. (U.S. PGPUB 20100077358), Pohl et al. (U.S. PGPUB 20180368783), Brummer (U.S. Patent No. 6,898,302), and further in view of Qutub et al. (U.S. PGPUB 20150071541).
With respect to claim 9, Coustaud et al. as modified by Erhard et al., Sugaya et al., Pohl et al., and Brummer disclose the method of claim 8. However, Coustaud et al. as modified by Erhard et al., Sugaya et al., Pohl et al., and Brummer do not expressly 
Qutub et al., who also deal with outputting images, disclose a method wherein the step of outputting the rendered image set further comprises outputting PNG files to a folder (paragraph 146, Users of the systems and methods disclosed herein can provide (such as by uploading or through some user interface) an image (.JPG, .TIF, .PNG) to a folder).
Coustaud et al., Erhard et al., Sugaya et al., Pohl et al., Brummer, and Qutub et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the step of outputting the rendered image set further comprises outputting PNG files to a folder, as taught by Qutub et al., to the Coustaud et al. as modified by Erhard et al., Sugaya et al., Pohl et al., and Brummer system, because this would organize and store the images in a centralized structure.
Response to Arguments
Applicant’s arguments, see page 3, filed April 2, 2021, with respect to claim 1 have been fully considered and are persuasive.  The 103 of claim 1 based on Veronesi has been withdrawn.
Applicant's arguments filed April 2, 2021 have been fully considered but they are not persuasive. Applicant argues that Erhard does not teach or disclose “rendering an image set comprising two-dimensional images substantially parallel to the desired position of the multi-axis translation plane” in that Erhard does not teach or disclose how the stack of images is actually rendered from the 3D model (page 4 of remarks). the system 100 may be arranged for allowing a user to navigate through a three-dimensional image, with the currently displayed image being a cross-section of the three-dimensional image along a particular plane). The stack of images is then derived and rendered based on the particular plane (paragraph 66, the sequence 200 being implicitly formed by cross-sections of the three-dimensional image that are parallel to the particular plane).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20170319172 to Harlev et al. for a method of displaying a user interface in a virtual reality environment
U.S. PGPUB 20120290976 to Lahm et al. for a method of manipulating a clipping plane through a 3D model
U.S. PGPUB 20170076453 to Hu et al. for a method of generating a set of orthogonal planes from an oblique plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
4/16/21